         Case 2:16-cv-00287-cr Document 271-1 Filed 07/01/20 Page 1 of 1
                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF VERMONT

GARRET SITTS, et al.,


                       PLAINTIFFS,               Civil Action No. 2:16-cv-00287-cr

        v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                       DEFENDANTS.


                      EXHIBIT 1 TO
             THE JULY 1, 2020 DECLARATION OF
                  ALFRED C. PFEIFFER JR.
              DOCUMENTS FILED UNDER SEAL
             PURSUANT TO PROTECTIVE ORDER
Alfred C. Pfeiffer Jr. (admitted pro hac vice)   W. Todd Miller (admitted pro hac vice)
Sarah M. Ray (admitted pro hac vice)             BAKER & MILLER PLLC
LATHAM & WATKINS LLP                             2401 Pennsylvania Avenue, NW, Suite 300
505 Montgomery Street, Suite 2000                Washington, DC 20037
San Francisco, CA 94111                          Telephone: 202-663-7820
Telephone: 415-391-0600                          Facsimile: 202-663-7849
Facsimile: 415-395-8095                          Email: tmiller@bakerandmiller.com
Email: al.pfeiffer@lw.com
Email: sarah.ray@lw.com

Margaret M. Zwisler (admitted pro hac vice)      Ian P. Carleton
Jennifer L. Giordano (admitted pro hac vice)     SHEEHEY FURLONG & BEHM P.C.
Molly M. Barron (admitted pro hac vice)          30 Main Street, P.O. Box 66
LATHAM & WATKINS LLP                             Burlington, VT 05402
555 Eleventh Street, NW, Suite 1000              Telephone: 802-864-9891
Washington, DC 20004                             Facsimile: 802-864-6815
Telephone: 202-637-2200                          Email: icarleton@sheeheyvt.com
Facsimile: 202-637-2201
Email: margaret.zwisler@lw.com
Email: jennifer.giordano@lw.com
Email: molly.barron@lw.com
                                                 Counsel for Defendants Dairy Farmers of
                                                 America, Inc. and Dairy Marketing Services,
                                                 LLC
